Per Curiam.
The writ brings up a resolution of the board of commissioners of Wildwood, abolishing certain offices of the higher grades in the local police department. This resolution was adopted May 25th, 1932. The writ also brings up a resolution adopted May 24th, reducing all officers to the rank of patrolmen. The five prosecutors were respectively chief of police, captain, lieutenant, captain of detectives, and a sergeant. • The office of another sergeant was included in the resolution, but he is not a party hereto.
If the resolution of May 25th was lawful, the validity of that adopted on the 24th appears to be an academic question only. We are of opinion that the resolution of the 25th is immune to any attack here made on it. That attack is, in brief, that it was not passed in good faith, but for political reasons, and that the prosecutors are by statute protected from political interference. We have carefully examined the evidence, and conclude in this case, as in Heil v. Wildwood, 11 N. J. Mis. R. 171, of the present term, that the abolition *177of these offices in a city of about five thousand inhabitants as shown by the last census, was ordered in good faith in reduction of excessive municipal expenditure. Prosecutors properly concede that such offices may be Iona fide abolished in the interests of economy. This, in our judgment, was the moving reason for the action taken.
Other reasons, not argued, have not been considered.
The writ will be dismissed, with costs.